Title: Frank Carr to Thomas Jefferson, 9 May 1817
From: Carr, Frank
To: Jefferson, Thomas


          
            Dear Sir,
            Bentivar
May 9th 1817
          
          We have received a letter from Mr Terrell in which he complains that letters under date of April 11th 1816 were the  only letters he had received from his friends in this country. These were the first letters written to him, & his anxiety is very great. All others have fail’d to reach him—It was thro’ your friendly aid that they were forwarded; and that the enclosed may more certainly arrive at it’s destination, for which his state of anxiety makes us all solicitous, you will add to the numerous obligations under which you have laid all his friends, by putting it into the channel of your communications with Europe, & giving us directions how future letters may reach him.
          
            With sincere respect &c I am &c
            Frank Carr
          
        